Case: 16-16058   Date Filed: 04/12/2019   Page: 1 of 4


                                                        [DO NOT PUBLISH]



           IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                           No. 16-16058
                       Non-Argument Calendar
                     ________________________

                D.C. Docket No. 1:16-cr-20007-MGC-1



UNITED STATES OF AMERICA,

                                                             Plaintiff-Appellee,

                                 versus

MIGUEL ARCANGEL HERNANDEZ,
a.k.a. Mike
a.k.a. Mickey
a.k.a. Manu
a.k.a. Manuel Cifuentes,

                                                        Defendant-Appellant.

                     ________________________

              Appeal from the United States District Court
                  for the Southern District of Florida
                    ________________________

                            (April 12, 2019)
              Case: 16-16058     Date Filed: 04/12/2019   Page: 2 of 4


Before TJOFLAT, JILL PRYOR and ANDERSON, Circuit Judges.

PER CURIAM:


      Miguel Arcangel Hernandez appeals his 120-month total sentence, imposed

above the Sentencing Guideline sentence range, after pleading guilty to multiple

counts of racketeering and importation of an alien for prostitution. He argues that

the District Court erred by failing to adequately apply the 18 U.S.C. § 3553(a)

sentencing purposes and in refusing his request for a downward variance. He also

contends that his sentence creates a sentencing disparity because similarly-situated

defendants received significantly less prison time, and there were no aggravating

circumstances that warranted his above-guideline sentence.

      We review the reasonableness of a sentence under a deferential abuse-of-

discretion standard. Gall v. United States, 552 U.S. 38, 51 (2007). The party

challenging the sentence bears the burden to show it is unreasonable in light of the

record and the § 3553(a) sentencing purposes. United States v. Tome, 611 F.3d
1371, 1378 (11th Cir. 2010).

      We employ a two-step process in reviewing the reasonableness of a

sentence. United States v. Pugh, 515 F.3d 1179, 1190 (11th Cir. 2008). We look

first at whether the district court committed any significant procedural error and

then at whether the sentence is substantively reasonable under the totality of the

circumstances. Tome, 611 F.3d at 1378. The district court must impose a sentence

                                          2
               Case: 16-16058    Date Filed: 04/12/2019   Page: 3 of 4


sufficient, but not greater than necessary, to comply with the purposes of

§ 3553(a)(2), which include the need for a sentence to reflect the seriousness of the

offense, promote respect for the law, provide just punishment, deter criminal

conduct, and protect the public from future criminal conduct. See 18 U.S.C.

§ 3553(a). In imposing a particular sentence, the court must also consider the

nature and circumstances of the offense, the history and characteristics of the

defendant, the kinds of sentences available, the applicable guideline range, the

pertinent policy statements of the Sentencing Commission, the need to avoid

unwarranted sentencing disparities, and the need to provide restitution to victims.

Id. § 3553(a)(1), (3)-(7).

      The district court need not address all the § 3553(a) purposes; rather, an

acknowledgement that it has considered the defendant’s arguments and the

§ 3553(a) purposes will suffice. United States v. Gonzalez, 550 F.3d 1319, 1324

(11th Cir. 2008). We will defer to the district court's judgment regarding the

weight given to the § 3553(a) purposes unless the district court has made a clear

error of judgment and has imposed a sentence that lies outside the range of

reasonable sentences dictated by the facts of the case. Id.

      We hold that Hernandez’s 120-month sentence is substantively reasonable.

Gall, 552 U.S. at 51. The district court stated on the record that it had considered

the advisory guideline sentence range of 87-108 months’ imprisonment, the §


                                          3
              Case: 16-16058    Date Filed: 04/12/2019   Page: 4 of 4


3553(a) purposes, and the parties’ arguments, and found that the sentence range

was not adequate in light of those § 3553(a) purposes. At sentencing, the district

court considered the violence towards two women who were working for

Hernandez and the fact that he had employed a minor for commercial sex acts.

The court also considered Hernandez’s argument as to the potential sentencing

disparity. Thus, Hernandez has not met his burden on appeal in light of the record

and the purposes of sentencing set out in § 3553(a). Tome, 611 F.3d at 1378. The

sentence is reasonable.

      AFFIRMED.




                                         4